                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                           )
                      Plaintiff,                     )
                                                     )
 vs.                                                 )        CASE NO. DNCW3:13CR238
                                                     )        (Financial Litigation Unit)
 KENNETH JAMAR ROBINSON,                             )
                     Defendant,                      )
                                                     )
 and                                                 )
                                                     )
 PRIORITY AUTOMOTIVE HUNTERSVILLE                    )
 INC.,                                               )
                      Garnishee.

               DISMISSAL OF WRIT OF CONTINUING GARNISHMENT

       Upon Motion of the United States for the reasons stated therein, and for good cause shown,

it is ORDERED that the Writ of Continuing Garnishment filed in this case against the Defendant

is DISMISSED.

       SO ORDERED.
                                   Signed: October 31, 2019
